Case: 10-14988   Date Filed: 10/19/2012   Page: 1 of 2

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     _________________________

                            No. 10-14988
                        Non-Argument Calender
                     __________________________

                 D.C. Docket No. 1:10-cr-00082-CG-C-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

KEVIN DWAYNE MYLES,

                                                     Defendant - Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                   ___________________________

                            (October 19, 2012)

Before CARNES, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 10-14988      Date Filed: 10/19/2012     Page: 2 of 2

       Kevin Myles appeals his 60-month sentence for his convictions on one

count of possession with intent to distribute crack cocaine and one count of

possession with intent to distribute cocaine, both in violation of 21 U.S.C. §

841(a)(1). Although the district court sentenced Myles after the effective date of

the Fair Sentencing Act of 2010, Pub. L. 111-220, 124 Stat. 2372, the court did not

apply the Act’s lower mandatory minimums. As the government concedes, the

court should have done so. See Dorsey v. United States, — U.S. —, 132 S.Ct.

2321, 2326 (2012) (holding that the Act’s lower mandatory minimums apply to all

defendants sentenced after the Act’s effective date). For that reason, we

VACATE the 60-month sentence and REMAND for resentencing consistent with

this opinion and the Supreme Court’s decision in Dorsey.1




       1
       Because Dorsey requires that we remand for resentencing, we do not reach Myles’
argument that the district court erred in denying him safety valve relief.

                                             2